DETAILED ACTION

This office action is in response to the application filed on 07/12/2018.  Claims 1-23, 25 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Drawing
The drawing submitted on 07/12/2018 is acknowledged and accepted by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-18, 20-22, 25 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Cuenot et al. (US Patent or PG Pub. No. 5091668, hereinafter ‘668).
Claim 1, ‘668 teaches a rotor assembly for an electric machine (e.g., see Fig. 1-5), the rotor assembly comprising: a rotor support hub (e.g., 2) having a plurality of first connection parts (e.g., 22a of 2 of Fig 5) arranged about a periphery of the rotor support hub (e.g., see Fig. 1-5); a plurality of rotor segments (e.g., 3) each having a second connection part (e.g., 3a of 3 of Fig 5), each of the second connection parts being cooperable with at least one of the plurality of first connection parts to connect each of the rotor segments about the periphery of the rotor support hub (e.g., see Fig. 1-5), a plurality of fixing parts (e.g., 21) each configured to be received between cooperating first and second connection parts and to form an inference fit therebetween so as to secure the rotor segments to the rotor support hub (e.g., see Fig. 1-3, 5).  
Claim 2, ‘668 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein at least one of the first connection parts or one of the second connection parts includes an indentation 28 configured to receive at least one of the plurality of fixing parts therein.  
Claim 3, ‘668 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein at least one of the fixing parts is a pin (e.g., the pin 21, see col.3 line 41-col. 4 line 2, Fig. 1-3, 5).  
Claim 7, ‘668 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein at least one of the plurality of first connection parts or one of the 
Claim 8, ‘668 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the rotor support hub comprises a plurality of laminations (e.g., the plurality of laminations of 3, see Fig. 3).  
Claim 9, ‘668 teaches the limitations of claim 8 as discussed above.  It further teaches that wherein one or more of the plurality of laminations is bonded to at least one other of the plurality of laminations (e.g., by 5-10 and fixed to 1, see Fig. 1, see Fig. 1-3, 5).
Claim 10, ‘668 teaches the limitations of claim 8 as discussed above.  It further teaches that wherein one or more of the plurality of laminations is mechanically fastened to at least one other of the plurality of laminations (e.g., by 5-10 and fixed to 1, see Fig. 1-3, 5).  
Claim 11, ‘668 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the rotor assembly further comprises a plurality of permanent magnets (e.g., the permanent magnets 4, see Fig. 1-3, 5).  
Claim 12, ‘668 teaches a rotor support hub (e.g., 2) for supporting a plurality of rotor segments (e.g., 3), the rotor support hub comprising a plurality of laminations (e.g., the plurality of laminations of 3, see Fig. 1-5).  
Claim 13, ‘668 teaches the limitations of claim 12 as discussed above.  It further teaches that wherein the laminations are substantially perpendicular to an axis (e.g., the axis of 1) about which in use the rotor support hub rotates (e.g., see Fig. 1-5), 

Claim 15, ‘668 teaches the limitations of claim 12 as discussed above.  It further teaches that wherein the rotor support hub consists of or includes a non-magnetic material (e.g., see col. 2 lines 43-56, claim 2, Fig. 3).  
Claim 16, ‘668 teaches the limitations of claim 12 as discussed above.  It further teaches that wherein the rotor support hub consists of or includes a metallic material (e.g., see col. 2 lines 43-56, claim 2, Fig. 3).  
Claim 17, ‘668 teaches the limitations of claim 12 as discussed above.  It further teaches that wherein the rotor support hub has a plurality of first connection parts (e.g., 22a of 2 of Fig 5) arranged about a periphery the rotor support hub for connection a plurality of rotor segments (e.g., see Fig. 1-5).  
Claim 18, ‘668 teaches the limitations of claim 12 as discussed above.  It further teaches that wherein the laminations are made of a sheet material (e.g., see col. 2 lines 43-56, claim 2, Fig. 3),  
Claim 20, ‘668 teaches the limitations of claim 12 as discussed above.  It further teaches that rotor assembly for an electric machine (e.g., the six-pole motor, Fig. 1), the rotor assembly comprising the rotor support hub of claim 12 (e.g., see Fig. 1-5).  
Claim 21, ‘668 teaches the limitations of claim 20 as discussed above.  It further teaches that a plurality rotor segments (e.g., 3) arranged about a periphery of the rotor support hub (e.g., see Fig. 1-5).  

Claim 25, ‘668 teaches the limitations of claim 12 as discussed above.  It further teaches that an electric machine comprising a rotor support hub according toAppin. No.: Not Yet Assigned PRELIMINARY AMENDMENT claim 12 (e.g., see Fig. 1-5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cuenot et al. (US Patent or PG Pub. No. 5091668, hereinafter ‘668), in view of Toshiharu (JP2013229955A, hereinafter ‘955A).
Claim 4, ‘668 teaches the limitations of claim 1 as discussed above.  ‘668 does not explicitly disclose that wherein at least one of the fixing parts is non-magnetic.
‘955A discloses a non-magnetic coil/pipe shaped pin fixing device with enhanced rigidity for holding the two connecting parts   (e.g., see Abstract; Para. 4-5 of Section Description of Embodiments; Fig. 1-5). Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the fixing device to include the battery charging status display device as disclosed in ‘955A, because it provides enhanced rigidity for holding the two connecting parts   (e.g., see Abstract, Para. 4-5 of Section Description of Embodiments, Fig. 1-5).
Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cuenot et al. (US Patent or PG Pub. No. 5091668, hereinafter ‘668), in view of Murdock et al. (US Patent or PG Pub. No.20150192144, hereinafter ‘144).
Claim 5, ‘668 teaches the claimed invention as discussed above, except for explicitly disclosing that wherein at least one of the fixing parts consists of or includes a polymeric material.
‘144 discloses a rotor having fixing parts including a polymeric material (e.g., 51, Fig. 8) for fitting between two connecting parts  (e.g., 33 and 38, see [0036], Fig. 3-4).
.
Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cuenot et al. (US Patent or PG Pub. No. 5091668, hereinafter ‘668), in view of Twigg (US Patent or PG Pub. No.7811062, hereinafter ‘062).
Claim 6, ‘668 teaches the claimed invention as discussed above, except for explicitly disclosing that wherein at least one of the fixing parts consists of or includes a fiber reinforced material.
‘062 discloses a rotor having fixing parts including a fiber reinforced material (e.g., 54, 58, Fig. 8) for fitting the two connecting parts to a predetermined level (e.g., 120 and 112, see col. 4 lines 53-60, Fig. 5).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the fixing device to include the fiber reinforced material as disclosed in ‘062, because it provides fitting of the two connecting parts to a predetermined level (e.g., see col. 4 lines 53-60, Fig. 5)).
Claims 7 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cuenot et al. (US Patent or PG Pub. No. 5091668, hereinafter ‘668), in view of Reddy et al. (US Patent or PG Pub. No. 20150035402, hereinafter ‘402). 
Claim 7, ‘668 teaches the claimed invention as discussed above, except for explicitly disclosing that wherein at least one of the plurality of first connection parts or one of the plurality of second connection parts has a fir tree profile.
electric machine/motor having at least one of the plurality of first connection parts or one of the plurality of second connection parts (e.g., 22 and 58, see Fig. 1-2) having a fir tree profile (e.g., the shape profile of 22 and 58, see [0020], Fig. 1-2).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the fixing device to include the fir tree profile as disclosed in ‘402, because it provides holding force against the centrifugal force caused by rotation. (e.g., see [0030], Fig. 2).
Claim 23, ‘668 teaches the claimed invention as discussed above, except for explicitly disclosing that the electric machine / motor being used in a vehicle.  ‘402 further teaches that the electric machine / motor being widely preferred used in hybrid automotive applications (e.g., see [0003]).  ‘402 reads the same obviousness as discussed in claim 7 rejection above.
Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cuenot et al. (US Patent or PG Pub. No. 5091668, hereinafter ‘668), in view of Blocher et al. (US Patent or PG Pub. No. 20150097463, hereinafter ‘463). 
Claim 19, ‘668 teaches the claimed invention as discussed above, except for explicitly disclosing that wherein the laminations are made using a punch or a die or by laser cutting.  
‘463 discloses a rotor making method wherein the laminations are made using a punch (e.g., see [0002][0020][0045][0060], Fig. 2).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the rotor to include the press punch based 
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JUE ZHANG/
Primary Examiner, Art Unit 2838